Title: From Benjamin Franklin to Deborah Franklin, 13 November 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My Dear Child,
Easton, Saturday Morning, Nov. 13, 1756.
I wrote to you a few days since, by a special messenger, and inclosed letters, for all our wives and sweethearts; expecting to hear from you by his return, and to have the northern newspapers and English letters, per the packet; but he is just now returned without a scrap for poor us. So I had a good mind not to write to you by this opportunity; but I never can be ill-natured enough, even when there is the most occasion. The messenger, says he left the letters at your house, and saw you afterwards at Mr. Dentie’s and told you when he would go, and that he lodged at Honey’s, next door to you, and yet you did not write; so let Goody Smith, give one more just judgment, and say what should be done to you; I think I wont tell you that we are well, nor that we expect to return about the middle of the week, nor will I send you a word of news; that’s poz. My duty to mother, love to the children, and to Miss Betsey and Gracey, &c. &c. I am, Your loving husband,
B. Franklin
PS. I have scratched out the loving words, being writ in haste by mistake, when I forgot I was angry.
